        Case 2:20-cv-00052-DSC Document 6 Filed 03/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA


ADLIFE MARKETING &                           NOTICE OF DISMISSAL OF CIVIL
COMMUNICATIONS COMPANY, INC.                 ACTION WITHOUT PREJUDICE
                                             (FRCP 41(a)(1)(A)(i))
                         Plaintiff,
                                             Case No.: 2:20-cv-52
              v.

DIMARK ENTERPRISES, INC.

                         Defendant.


      IT IS HEREBY NOTICED that the above case should be dismissed without prejudice.


/s/Richard Liebowitz
Richard P. Liebowitz
Liebowitz Law Firm, PLLC
11 Sunrise Plaza, Suite 305
Valley Stream, NY 11580
Tel: (516) 233-1660
RL@LiebowitzLawFirm.com

Dated: March 13, 2020

Attorneys for Plaintiff Adlife Marketing &
Communications Company, Inc.
